DETAILED ACTION
	Claims 1, 13-25, 27, 28, 31, 35, 37-41, 44-47, 53, and 54 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on July 5, 2022 has been acknowledged and has been entered into the present application file.  Claim 54 is withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to the non-elected Invention II in accordance with the Lack of Unity requirement mailed on November 12, 2021.
Information Disclosure Statement
	The Information Disclosure Statements filed on April 18, 2022 and July 5, 2022 have been considered by the Examiner.
Previous Claim Rejections - 35 USC § 103
Claims 1-28, 31, 35, and 53 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US PGPUB 2015/0342910) in view of Evans et al. (US PGPUB 2015/0225450).
	The Applicant has traversed the rejection on the grounds that the Examiner did not perform a lead compound analysis, that the Examiner did not identify a rationale for converting the suspension of Cook et al. to a solution, and that there is no reason to select a non-ionic tonicity agent in Cook et al.
	The Examiner has considered the Applicant’s traversal fully, but must disagree for the following reasons.  Firstly, Cook et al. specifically exemplified the compound of claim 1 in an aqueous suspension (with a small portion dissolved as shown in paragraph 28, page 3) with histidine as a buffer, trehalose as a non-ionic tonicity agent, and polysorbate 20 as a non-ionic surfactant.  See Example B1, pages 11-12.  The composition is then administered to the eye. See Example E, page 14.  Since the compound is administered to the eye, the composition is necessarily an intravitreal injection composition.  Additionally, since the compound of claim 1 is the only compound exemplified by Cook et al. with the proper additional ingredients, the lead compound analysis is satisfied and the person of ordinary skill would not have to consult the present application to arrive at what is present in Cook et al.
	Evans et al. teaches a solution of the compound of claim 1 containing PBS and Cook et al. teaches that a small quantity of the compound of claim 1 is soluble in their injection vehicle.  Therefore, all the person of ordinary skill in the art would need to do with the composition of Cook et al. to achieve a solution instead of a suspension is to add less of the compound of present claim 1 to be within the solubility limits set by Cook et al.  Additionally, the amount of dissolved compound of claim 1 in Cook et al. as the final concentration of the suspension of Cook et al. is 50 mg/mL in Example B1, and with 0.01-0.3 weight percent of compound of claim 1 dissolved equates to 5-150 ug/mL, which is within the ranges presently claimed.  
	Therefore, the rejection is maintained for those claims that are still pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13-25, 27, 28, 31, 35, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US PGPUB 2015/0342910) in view of Evans et al. (US PGPUB 2015/0225450).
Cook et al. teach an aqueous suspension for parenteral administration comprising the hydrochloride salt of the compound claimed as the second compound of present claim 11 and the compound of present claim 12 and reads on Formula I where chiral center 1 is R and chiral center 2 is S,  R2 and R4-R8 are H, R1 is COaryl where aryl is phenyl, R3 is –(CH2)d-aryl where d is 1 and aryl is phenyl substituted by ethoxy, and R9 is phenyl.  The aqueous suspension also includes histidine as a buffer (claims 19, 20, 22), trehalose as a non-ionic tonicity agent (claims 14-16, 22, 53), and polysorbate 20 as a non-ionic surfactant that is a polyoxyethylenesorbitan fatty acid ester (claim 24).  The composition has a pH of 5.2 (claim 17) and an osmolality of 297 mOsm/kg (claim 18.)  The composition does not use saline, so the composition is substantially free of saline and phosphate buffered saline (claims 21 and 23.)  See Example B1, pages 11-12.  The compound is for administration in the eye and has a half life of about 5-21.5 days (claims 26, 28, 31, and 35.)  See Example E, page 14.
Cook et al. does not teach where the composition is a solution instead of a suspension, especially with the concentration requirement of claim 13.  Additionally, Cook et al. does not teach where the composition is substantially free of a non-ionic surfactant.
Cook et al. teach that the surfactant is optional.  See paragraph 197, page 8.  
Evans et al. teach that the same compound as Cook et al. can be formulated as an aqueous parenteral solution formulation.  See paragraph 323, page 10.  Also, see Example 3 and 3b, pages 15-16 for the synthesis of the compound of present claim 12 and the hydrochloride salt thereof.  Evans et al. also teaches that the solubility of the compounds for parenteral solutions may be increased by the use of appropriate formulation techniques, such as the incorporation of co-solvents and/or solubility-enhancing agents such as surfactants.  See paragraph 326, page 10.
The person of ordinary skill in the art would be motivated to combine the teachings of Cook et al. and Evans et al. and arrive at the instantly claimed invention as Cook et al. recognized that the particles of presently claimed compound 12 could dissolve somewhat (0.01 to about 3 weight percent, and typically 0.01-0.3 weight percent) in the solution to form a saturated or supersaturated solution.  See paragraph 28, page 3.  The 0.01-0.3 weight percent equates to a range of about 5-150 ug/mL for claim 13.  As Evans et al. teaches that a solution of the same compound is envisioned for parenteral administration, Cook et al. shows the solubility limits of the compound of present claim 12 in their parenteral administration vehicle.  The person of ordinary skill in the art would only need to add less of the compound of present claim 12 in order to achieve a solution instead of a suspension, and therefore there would also be a reasonable expectation of success.  
Therefore, the present claims are prima facie obvious over the prior art.
Conclusion
Claims 1, 13-25, 27, 28, 31, 35, and 53 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626